Citation Nr: 0008977	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  95-12 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a herniated lumbar 
disc.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to December 
1978.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1991 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  


FINDINGS OF FACT

1.  Back pain in service, a residual of a superficial 
laceration, was acute and transitory and resolved without 
producing chronic disability.  

2.  A current herniated lumbar disc is not related to stab 
wounds in service or to any other incident in service.  


CONCLUSION OF LAW

A herniated lumbar disc was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for a herniated lumbar disc 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed to the extent possible, 
and no further assistance to the veteran is required to 
comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

The veteran's service medical records disclose that on 
February 18, 1977, he was admitted to a service department 
hospital for treatment of multiple stab wounds.  He had been 
stabbed with a knife in the left wrist, the rear of the left 
biceps, the lower left side of the abdomen, and the midback.  
The assessment was superficial lacerations, except for the 
left flank wound.  In late February 1977, at an Army health 
clinic, he complained of abdominal pain and bleeding; he made 
no complaint concerning his back.  

At an annual examination in June 1977, the veteran's spine 
and musculoskeletal system were evaluated as normal.  
Well-healed scars on the left arm and left abdominal wall 
were noted; there was no reference to a scar on the back.  

In November 1978, in a report of a medical history for 
separation, the veteran denied having recurrent back pain.  
At an examination for separation in November 1978, the 
veteran's spine and musculoskeletal system were evaluated as 
normal.  

At a VA examination in March 1979, examination of the chest 
wall and back was normal, except for nontender scars.   

In October 1987, the veteran was seen at the emergency 
department of a private hospital for lower back pain after 
moving some trees in his work for a landscape company.  
X-rays of the lumbar spine were normal.  The diagnosis was 
lumbosacral strain.  The veteran was referred to a private 
physician.  

Office records of Joseph B. White, M.D., a private orthopedic 
surgeon, show that he first saw the veteran in mid-October 
1987.  At that time the veteran indicated that, since the 
injury to his back lifting trees, he had been on bed rest and 
taking medication.  Dr. White noted, "the patient has not had 
significant problems with his back prior to this time."  On 
examination, straight leg raising on the right was positive 
for back pain and leg pain in the right sciatic distribution.  
X-rays taken on October 1, 1987, at the private hospital, 
showed some decrease in the L5-S1 intervertebral disc height 
and were otherwise normal-appearing.  The impression was 
probable disc herniation.

In August 1989, the veteran saw Dr. White for persistent back 
pain, and an MRI (magnetic resonance imaging) was ordered.  
An MRI in August 1989 showed a small, central L5-S1 disc 
protrusion and a mild bulge of the annulus at L4-5.  

Dr. White noted in May 1991 that a repeat MRI of the lumbar 
spine confirmed disc herniation.

In a statement received in June 1995, the veteran said that, 
from his separation from service in December 1978 until June 
1987, he was continually on medication for back pain, 
including Tylenol No. 3 and Darvocet.  However, at a personal 
hearing before the undersigned Member of the Board in 
February 2000, the veteran testified that no records of such 
treatment existed.  

In August 1995, Ira L. Fedder, M.D., a specialist in spinal 
reconstruction, reported that the veteran had been injured in 
1987 while moving some trees, and that an MRI showed a disc 
bulge at L4-5 causing spinal stenosis and disc herniation at 
L5-S1.  

In February 2000, at the veteran's request, a primary care 
physician at a VA medical center related that the veteran 
reported he had been seen at that facility since October 1979 
for a back injury.  The primary care physician stated that, 
"as likely as not, (his) pain in his left arm, wrist, and 
lower back began February 18, 1979."  The Board finds that 
the physician was apparently intending to say that the 
veteran's pain likely began on February 18, 1977, the date on 
which he was stabbed.

In deciding the veteran's appeal, it is the prerogative and 
responsibility of the Board to weigh the evidence for and 
against the claim.  In doing so, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a herniated lumbar disc, first 
suspected by Dr. White in October 1987, after the veteran's 
work injury, and finally confirmed by an MRI in May 1991.  
During active service, after receiving treatment for a 
superficial laceration of the back, the veteran made no 
further complaint concerning his back and, at service 
separation, he reported that he had no back pain.  At the VA 
examination in March 1979, three months after his separation 
from service, the veteran did not complain of back pain.    
It was not until after he injured his back at work in 1987 
that medical records show complaints of back pain and a 
finding of lumbar disc herniation. The veteran told Dr. White 
in October 1987 that he had not had significant prior 
problems with his back.  

Although the veteran has asserted that he received 
prescription medication for back pain during post service 
years, prior to the injury in 1987, he submitted no medical 
or pharmacy evidence in support of that assertion.  The VA 
primary care physician , whose report has served to well 
ground the veteran's claim, relied on an inaccurate history 
related by the veteran, namely, that he had been seen at the 
D.C. VA Medical Center since his injury in 1979 (sic), and 
then provided an opinion without any supporting rationale.  
The veteran himself lacks credibility concerning his history 
of symptoms since service, especially since he would have had 
to see physicians to get the medications he now asserts he 
had been using.  In sum, when all of the evidence is 
considered, the preponderance of the evidence shows that the 
current herniated lumbar disc is related to a postservice 
injury in 1987, or began years after service without any 
relationship to the minor stab wound to the back in service 
in 1977.  Accordingly, chronic disability of the back 
beginning in service has not been demonstrated.  Therefore, 
service connection for a herniated lumbar disc is not 
established.  38 U.S.C.A. § 1131.

As the evidence in favor of the claim and against the claim 
is not in equipoise, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b).  




ORDER

Service connection for a herniated lumbar disc is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

